Citation Nr: 9924941	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-09 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability or disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran requested a VA Travel Board hearing in his April 
1995 Substantive Appeal and was scheduled for such a hearing 
in June 1999.  However, he failed to report for that hearing.  
As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(e) (1998). 


REMAND

The Board observes that in the veteran's March 1994 claim for 
service connection for the disabilities under consideration, 
the veteran reported that he had received treatment for a 
heart attack and stroke at VA medical facilities in Kansas 
City and Columbia beginning in 1956 and through the present.  
In a submission received by the RO in February 1995, the 
veteran reported treatment for a stroke and a heart disorder 
at a VA facility in Michigan apparently in 1981.  It is 
unclear from a review of the claims file whether the RO has 
made efforts to retrieve records of such treatment to date or 
whether such records are available.  In view of this, records 
of the aforementioned treatment should be obtained and added 
to the claims file prior to further action by the Board on 
the veteran's claims for service connection for residuals of 
a stroke and a heart disorder.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The Board would further point out 
that, as the disposition of the claims for service connection 
could affect the outcome of his claim for TDIU, these issues 
are "inextricably intertwined" and should be decided 
together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide information 
regarding the dates and places of all VA 
treatment of the claimed disabilities in 
this case.  The RO should then, based on 
this information, contact the named 
facilities and request all records of 
medical treatment of the veteran.

2.  After completion of the above 
development, as well as any further 
development deemed necessary in light of 
the completion of the development 
requested in Paragraph 1, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
residuals of a stroke, service connection 
for a heart disorder, and TDIU.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument in conjunction 

with this appeal.  See generally Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

